Lairy, J.
On July 2, 1919, the grand jury of Lake county, Indiana, returned into the Lake Criminal Court an indictment, against *701appellant charging him with murder in the first degree.. On the same day appellant was brought from the jail in which he was confined into court, and, being arraigned and asked to plead to the indictment, entered a plea of guilty, which the court accepted. On the next day appellant was brought into court, and the court found him guilty as found in the indictment of murder in the first degree, and that he should suffer death in the manner prescribed by law, and pronounced judgment accordingly.
On July 11, appellant by his attorney filed in the Lake Criminal Court his motion for an order granting him leave to withdraw his plea of guilty entered July 2, and to enter a plea of not guilty, and also for an order setting aside the finding and judgment of the court- entered on such plea of guilty July 3, 1919. This motion was by the court overruled. The appellant excepted to such ruling, and on appeal bases his assignment of errors thereon.
The facts on which the decision of the trial court was based in this case are essentially the same as those stated in the opinion of this court in the ease of Parker v. State (1920), ante 85, 125 N. E. 772.
On the authority of the ease cited, the judgment in this case is reversed, witn instructions to the trial court to sustain appellant’s motion for leave to withdraw his plea of guilty. The clerk of this court is directed to make and certify the usual order for the return of appellant to the custody of the sheriff of Lake county, Indiana.